In a proceeding, inter alia, to compel respondents to recognize the Home News and Times as an official newspaper of the City of Yonkers, petitioner appeals from two judgments of the Supreme Court, County of Westchester, entered August 31, 1976 and September 1, 1976, respectively, each of which denied the petition, the first with "costs and disbursements”, and the second "without costs”. Judgments modified, on the law, by deleting therefrom the provisions relating to costs. As so modified, judgments affirmed, with one bill of $50 costs and disbursements to respondents, and proceeding remanded to Special Term for a determination as to whether its judgments should be with or without costs and disbursements. Three newspapers competed for selection as one of the two official newspapers; the city council vote was 6-3-3. It was proper for the council to choose one of those which had received three votes as the second newspaper where it was the only daily newspaper of opposite political faith and the statute (Second Class Cities Law, § 43) required that "at least one shall be a daily newspaper” of opposite political faith. There was, at the least, substantial compliance with the statute (see Matter of Martinelli v City Clerk of City of Yonkers, 29 NY2d 274, 277). Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.